     Case 1:20-cv-00789 Document 17 Filed 09/03/21 Page 1 of 1 PageID #: 206




                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                         BLUEFIELD DIVISION


SHANNA BRANDON,

              Petitioner,

v.                                                      Case No. 1:20-cv-00789

WARDEN CARVER,
FPC Alderson,

              Respondent.


                                         ORDER

       Pending before the court are Petitioner’s Motion to Proceed under § 2241 as

Emergency Relief (ECF No. 2) (which is essentially a motion to expedite ruling),

Petitioner’s Motion to Order Bureau of Prisons to Correctly Apply Earned Time Credits

under the First Step Act (ECF No. 3), and Petitioner’s Motion to Waive Exhaustion of

Administrative Remedies (ECF No. 4). In accordance with the proposed rulings set forth

in the accompanying Proposed Findings and Recommendation, recommending that

Petitioner’s Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241 be denied and

this civil action be dismissed, these motions filed by Petitioner (ECF Nos. 2, 3, and 4) are

hereby DENIED.

       The Clerk is directed to mail a copy of this Order to Petitioner and to transmit a

copy to counsel of record.

       ENTER:        September 3, 2021
